 Case 0:20-cr-60147-AHS Document 1 Entered on FLSD Docket 09/21/2020 Page 1 of 5


AO 9!(Ro .1l/1l) Crimin: Co.mplaint    .     .   .. .   . L'
                                                           M


                                  UNITED STATES D ISTRICT C OURT
                                                             forthe
                                                  Southern DistrictofFlorida

                United StatesofAmerica
                             V.
                  LORRICO ROMILUS,                                      CaseNo.
                                                                                  20-mj-6453-VALLE


                        Defèndantls)

                                             CR IM INA L CO M PLA INT
         1,thecomptainantin îhiscase,statcthatthcfollowing istrue to thebestofmy knowledge and O lief.
Onoraboutthedaîels)of                  September1!,2020                inthecountyof                Broward           inthe
    Southem          Districtof            Florida             .thedefendantts)violated:
           CodeSection                                                    OFemeDescri
                                                                                    ption
Title21,United StatesCode,                  Attempted Possessionwith Intentto Distribute 500 Gramsormoreof
Sedi
   on841(a)(1)and841(b)(1)(B).              Cocaine




        Thiscriminalcomplaintisbased cnthesefacts:
See attachedamdavit.




        # Continuedontheattachedshcct.

                                                                                       Complai
                                                                                             nant'
                                                                                                 ssignature
                                                                               SPECIALAGENT JOHN BOU ONE.HSl
                                                                                           Printedrlz)?:and title

Sw om andsubscribed viaFaceTim e

Daîe;          09/19/2020                                                                                     #AA .
                                                                                            Judge'
                                                                                                 sâ'f
                                                                                                    gatxure

city and state:                FortLauderdale,Florida                      ALICIA 0.VALLE,U.S.MAGISTRATE JUDGE
                                                                                           Prlntednfl- and title
Case 0:20-cr-60147-AHS Document 1 Entered on FLSD Docket 09/21/2020 Page 2 of 5




                                          A FFIDAV IT

          1,Jolm Bottone,beingduly sworn,deposeandstateasfollows:

          1.     Inm a SpecialAgentwith the United StalesDepartmentofHomeland Secm ity,

   HomelandSecurityInvestigationsC%HSI'')andhavebeensinceJuly2019.Inm currentlyassigned
   tothe BordtrEnforcementSecurity Task Forcein FortLauderdale,Florida. Asa SpecialAgent

   with H SI, 1 have pm icipated in mlm erous narcotics investigations, both international and

   domestic,involving physicaland electronic surveillance and the controland administration of

   confidentialsources. l have participated in the arrestand subsequentprosecution of nllm erous

   suspects. Ialso have spoken on mlm erous occasions with inform ants,suspects,and experienced

   narcoticsinvestigatorsconcerningthemanner,means,methodsand practicesthatdrug traë ckers

   useto fttrthertheirdrugkaffkkingoperationsand themosteffectivemethodsofinvestigatingand

   dismantlingdrugtraffkking organizations.,
          2.     n einformalioncontained in thisAm davitissubm itted forthelimited purpose of

   supplyingprobablecause to believethaton oraboutSeptember18,2020,LORRICO ROM ILUS

   did knowingly and willfully attemptto possesswith intentto distribute 500 gtnmsormore ofa

   mixture or substance containing a detectable amotm tofcocaine,in violation ofTitle 21,United

   StatesCode,Section 841(a)(1)and (b)(1)(B);allin violation ofTitle 21,United StatesCode,
   Section 846. Because ofitslimited purpose,thisAë davitdoes notcontain alIthe information

   known to law enforcemenl regarding this investigation. This Am davitis based on personal

   knowledgeaswellasinform ationprovided to me by otherlaw enforcementom cers.
         3.      On or about Septem ber 18,2020,law enforcem entreceived inform ation from a

   businessownerin South Florida thataw ooden box containing two kilogram sofsuspected cocaine

   had been fotmd by thebusinessin oneofthe shipping containers. According to oneofthe business
Case 0:20-cr-60147-AHS Document 1 Entered on FLSD Docket 09/21/2020 Page 3 of 5




   owners,the shipping containerhad come from Turksand Caicos and the customerwho sentthe

   shippingcontainerCfustomer'')hadaskedthebusinessownertodo him aç'favor''andgivethe
   wooden box to someonetheCustomerwould designate. A field testconfirmed the presence of

   cocm-nein thesubstnnceinsidethewoodenbox.
          4.     Law enforcementdirectedthebusinessownertocallCustomerandaskforthennm e

   and numberoftheperson who wasto getthewooden box. Customertold thebusinessownerto

   waitand hewouldgetthebusinessownertheinformation.A person named 'lM co,''using phone

   nllmber305-647-8875,thencalledthebusinessowner'sphone. An tmdercoverom cerCtUC'')
   posingasthebusinessowneranswered thecall. Rico,lateridentified asLORRICO ROM ILUS,

   saidhehadbeentoldtocallthebusinessownerandcomegetthepackagefrom thebusinessowner.
   'rheUC saidhewould callROM ILUS back.

          5.     UC calledROM ILUSback.ROM ILUSaskediftheUC would deliverthepackage

   toaresidenceinDaniaBeach,Florida.n eUC insteadaskedDefendanttomeethim intheparking

   lotofthe Cmsino atDania Beach,located at301 E.Dania Beach Blvd.,Dania Beach,Florida

   33004.Law enforcementreplaced thecocainewith sham,andplacedthewoodenboxintoawhite

   bagin thetnmk oftheUC'svehicle.

          6.     Atapproximately 10:49 p.m .,surveillance officers observed a white cargo van

   approach the U C'svehicle in the parking lotofthe Casino atD ania Beach. RO M ILU S exited the

   vanandapproachedtheUC,whowasstandingoutsidetheUC vehicle.In arecordedconversation,

   theUC toldROM ILUS thatthepackagewasin thetnmk ofthecar,and expresjed angerbecause
   hehaddiscovered thatthepackagecontainedtwokilogramsofcocaine. TheUC told ROM ILUS
   thatitw asnotCCOK''forthe Custom erto send drugs to his business.RO M ILU S did notexpress

   any surprise atthe m ention ofcocaine,and told the UC thathe w ould notexperience any trouble

                                                2
Case 0:20-cr-60147-AHS Document 1 Entered on FLSD Docket 09/21/2020 Page 4 of 5




  goingforward 9om eithertheCustomerorhimself.

        7.     n ereahertheUC openedthetrunk oftheUC vehicleby reaching insidethecabin

  ofthecarand pressing thetrunkreleasebutton.TheUC thenwalkedwith ROM ILUStowardsthe

  tnmk. ROM ILUS then reached in to theback ofthe UC vehicle and took hold ofthe whitebag

  containingthewooden box.

        8.     At approximately 10:52 pm,1aw enforcement placed ROM ILUS under arrest.

  Aherreceivingandwaiving hisM iranda rights,ROM ILUS agreedtospeakwith law enfbrcement.

  During the course of the interview,ROM ILUS admitted to law enforcem ent he was told by

  Customerthatthe packagecontained $$- 0 bricks.'' W hen asked çltwo bricksofwhat?Heroin?,''

  ROM ILUS replied Ssno,cocaine.'' ROM ILUS also acknowledged thatpriorto reaching forthe

  woodenbox,hehadbeeninformedbytheUC thatthepackagecontainedtwokilogrnmsofcocaine.

               Inconnectionwiththearrest,1aw enforcementseizedacellphonefrom ROM ILUS.

  During ROM ILUS'Spost-arrestinterview,thecellphonereceived numerouscallsfrom Customer.
  Atthattime,law enforcementputthephoneintoairplane modeto preserveitscontents.Though

  ROM ILUS initially consented toasearchofthephone,helaterwithdrew thatconsent.




                                             3
Case 0:20-cr-60147-AHS Document 1 Entered on FLSD Docket 09/21/2020 Page 5 of 5




         10.      Based on the foregoing facts and inform ation,your A ffiantrespectfully subm its

  thatthereisprobablecauseto believethatonoraboutSeptember18,2020,LORRICO ROM ILUS

  did knowingly and willfully attemptto possesswith intentto distribute 500 gramsormore ofa

   mixtureorsubstance containing a detectable amountofcocaine,in violation ofTitle 21,United

   StatesCode,Section 841(a)(1)and (b)(l)(B);allin violation ofTitle21,United StatesCode,
   Section 846.



   FURTHER YOUR AFFIANT SAYETH NOT.



                                                      rrox E.SPECIAL AGENT
                                                 MELAND SEèURITY - ESTIGATIONS

   Attestedto bytheapplicantby Face-rimein accordance
   withtherequirementsofFed.R.Crim .P.4.1
   this 19TH day ofSeptem ber,2020


                      .
                           *     4M          .


   XLICIA 0.VALL)
   UNITED STATES M AG ISTRATE JU DG E




                                                  4
